IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0384
                             Filed January 27, 2022


JOSEPH WILLIAM RENDON,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, David Nelmark, Judge.



      Joseph Rendon appeals the denial of his application for postconviction

relief. AFFIRMED.



      Alexander Smith of Parrish Kruidenier Dunn Gentry Brown Bergmann &

Messamer L.L.P., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Thomas E. Bakke, Assistant

Attorney General, for appellee State.



      Considered by May, P.J., and Vogel and Mullins, S.J.J.*

      *Senior judges assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                        2


VOGEL, Senior Judge.

      Joseph Rendon appeals the denial of his application for postconviction relief

(PCR). He was previously convicted of first-degree burglary and nine counts of

first-degree robbery. He argues he received ineffective assistance from his trial

counsel due to counsel’s failure to investigate and present an alibi defense,

counsel’s failure to impeach witnesses, and cumulative prejudice. We reject his

arguments and affirm.

I. Background Facts and Proceedings

      We set forth the factual basis for Rendon’s convictions on direct appeal:

              On September 24, 2014, Thomas Dean hosted an illegal high-
      stakes poker game in an outbuilding at his home on 86th Street in
      Johnston. Rendon had previously attended a poker tournament at
      Dean’s home and knew there would be a large amount of cash at the
      game. At about 1:30 a.m. on September 25, four men—Garvis
      Thompson, Arthur Benson, Jacari Benson (Jacari), and David
      Moore—came into the outbuilding. Three of the men carried guns,
      and the fourth had a bag. The intruders took money and cell phones
      from the people participating in the poker game. The intruders made
      the poker players lay on the floor, and then ran out to their get-a-way
      vehicle, a Chevrolet Impala, driven by Benson’s girlfriend, McKenzie
      McCracken.
              One of the poker players, Justin Lisk, ran out, got into his
      pickup truck, and followed the Impala south on 86th Street. Lisk’s
      cell phone had not been taken by the intruders and he called 911 to
      inform officers of the intruders’ location. McCracken lost control of
      the Impala and it struck another vehicle. The occupants of the
      Impala abandoned it and fled on foot. Officers set up a perimeter in
      an attempt to capture the criminals. The only vehicle to come
      through the perimeter was a maroon SUV.
              Officers found paperwork addressed to Moore in the Impala.
      Also, fingerprints from Thompson and Jacari were found on the door
      handles of the Impala and Thompson’s DNA was found on a black
      ski mask. Officers picked up Thompson, Benson, Jacari, and Moore,
      and analyzed their cell phones. They found a pattern of calls
      between the men and with Rendon. The subscriber for Thompson’s
      cell phone was Rendon. Video taken by a security camera on the
      corner of 86th Street and Meredith Avenue from the night in question
      showed the Impala, followed by Lisk’s pickup, followed by a maroon
                                   3


SUV. On September 26, a maroon SUV, driven by Rendon, was
stopped by State troopers and given a warning for speeding on
eastbound Interstate 80.
        Rendon was charged with burglary in the first degree and nine
counts of robbery in the first degree. Prior to trial, the district court
ruled “evidence [of drug dealing] could be admitted at least to some
extent,” in order to show the relationship between the parties. After
jury selection, Rendon filed a motion in limine seeking to prohibit
evidence of the specific types of drugs he sold. The court ruled the
witnesses could only refer to generic “drugs,” not specific types of
drugs.
        Moore accepted a proffer agreement from the State and
testified at Rendon’s trial. Moore testified he was Thompson’s cousin
and often went to Thompson’s apartment. Moore stated Rendon told
him and Thompson about the poker games and how it would be easy
to take the money. He stated Rendon had the idea for the robbery
and Thompson planned the details. Moore testified Rendon brought
over gloves for the group and zip ties to use on the poker players.
Moore stated Rendon dropped him off at Dean’s home, and Rendon
was to drive around to make sure no one else was in the vicinity.
        Thompson also entered into a proffer agreement with the
State. Thompson testified Rendon supplied him with drugs and
Thompson distributed the drugs to Benson and Jacari, who helped
sell the drugs. Thompson stated Rendon came to him with the idea
of robbing a poker game, and they discussed the idea with Moore,
Benson, and Jacari. Thompson testified Rendon was supposed to
drive behind the Impala to make sure no one was following them after
the robbery. Thompson stated they obtained $17,000 in the robbery
and Rendon received $8000 of that amount. The day after the
robbery, Rendon drove Thompson to the Quad Cities in a maroon
SUV. Thompson testified he and Rendon planned to use the money
obtained in the robbery to purchase more drugs, which they would
then sell.
        After Thompson’s testimony, Rendon sought a mistrial,
claiming there was more evidence about drug dealing than was
anticipated and it led to undue prejudice. The court ruled, “I don’t
think at this point in time there’s sufficient undue prejudice to grant a
mistrial.” The court again pointed out the evidence of drug dealing
was admissible to show the relationship between the parties.
        Jacari testified Thompson was his cousin. He testified he
heard Rendon talking about the poker game that night. Jacari
testified Rendon was driving a maroon SUV.
        Detective Tyler Tompkins of the Johnston Police Department
testified he had taken several classes on analyzing cell phones and
cell phone records. Detective Tompkins testified the cell phone
records showed Rendon, Thompson, Moore, and Jacari were often
in contact with each other before the robbery and after the robbery.
                                            4


       According to the records, the cell phone towers used for the calls
       were consistent with the testimony of Thompson, Moore, and Jacari
       about their activities on September 24 and 25, as well as Rendon
       and Thompson’s drive to the Quad Cities on September 26.
              The district court denied Rendon’s motion for judgment of
       acquittal. The jury found Rendon guilty of first-degree burglary and
       nine counts of first-degree robbery. Rendon was sentenced to a total
       of seventy-five years in prison.

State v. Rendon, No. 15-1832, 2016 WL 6270092, at *1–2 (Iowa Ct. App. Oct. 26,

2016) (alteration in original) (footnotes omitted).           We affirmed Rendon’s

convictions on direct appeal. Id. at *7.

       In February 2017, Rendon filed his PCR application.                Rendon later

amended his application to assert numerous claims, including claims his trial

counsel, Amy Kepes, provided ineffective assistance. On the State’s motion, the

district court consolidated Rendon’s PCR action with another PCR action by

Benson, who was his co-defendant in the underlying trial. The matter proceeded

to a joint PCR trial in October 2019. Kepes’s deposition testimony was admitted

as an exhibit, and other witnesses testified at the trial. The district court fully denied

Rendon’s PCR application.          Rendon appeals the denial of his ineffective-

assistance claims.

II. Standard of Review

       We generally review PCR proceedings for correction of errors at law.

Ledezma v. State, 626 N.W.2d 134, 141 (Iowa 2001).                However, we review

ineffective-assistance-of-counsel claims de novo. Id. “In addition, we give weight

to the lower court’s findings concerning witness credibility.” Id.
                                          5


III. Ineffective Assistance of Counsel

       “To prevail on a claim of ineffective assistance of counsel, the applicant

must demonstrate both ineffective assistance and prejudice.” Id. at 142. “Both

elements must be proven by a preponderance of the evidence.” Id. To establish

ineffective assistance, “the applicant must demonstrate the attorney performed

below the standard demanded of a reasonably competent attorney.”               Id. To

establish prejudice, “the applicant must demonstrate ‘that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.’” Id. at 143 (quoting Strickland v. Washington, 466 U.S.

668, 694 (1984)).

       A. Investigation and Presentation of Alibi Defense

       First, Rendon argues attorney Kepes was ineffective for failing to fully

investigate and present an alibi defense. Specifically, Rendon argues Kepes

should have called his aunt, Carla Treanor, as a witness to testify about his

whereabouts during the robbery. During the PCR hearing, Treanor testified she

lived with Rendon at the time of the robbery. She further testified Rendon came

to their home early in the evening of September 24, 2014, he was still home when

she left for work the next morning, and she would have noticed if he left the home

during the night.

       Treanor testified she never spoke to Kepes until Rendon’s trial, and Kepes

testified she did not recall speaking to Treanor about the night of the robbery prior

to the trial. However, Kepes testified that had Rendon told her that Treanor could

account for his presence during the robbery, she “would have followed up on that”

because it “could have given him an alibi.” Kepes added that Treanor’s testimony
                                         6


could only “have given him an alibi as to whether he was the guy in the truck driving

by in Johnston. It doesn’t give him an alibi as to whether he was involved in this

thing.” Even if Treanor had been called to testify, her account of the evening—that

Rendon came home drunk and alone, showered, and went to bed—differs from

Rendon’s PCR testimony that he drove home with his paramour. He also testified

that he drove his paramour back to her home later in the evening, which again

conflicts with Treanor’s account that Rendon did not leave the home again that

evening.

       Additionally, Rendon was adamant that he never intended to have his

paramour testify at trial. Rendon acknowledged he decided he would not testify in

his own defense at trial at least in part because that would allow the State to call

his paramour as a rebuttal witness. By not testifying in his own defense, Rendon

prevented the State from questioning his paramour about her drug use, which

could endanger her custody of her child. In a recorded jailhouse call, Rendon

admitted he refused to call other potential alibi witnesses in order to similarly

protect his paramour.     The district court concluded Rendon decided against

pursuing any alibi defense to protect his paramour. Considering the State could

have called the paramour as a witness to address the discrepancies in any alibi

testimony, we agree with the court, and Kepes could not have been ineffective for

failing to investigate Treanor about an alibi defense Rendon did not want to

present.

       Furthermore, the district court noted several other instances when

Treanor’s testimony was internally inconsistent or otherwise difficult to accept at

face value. The court also noted other evidence in the record established Rendon
                                          7


was not home on the night of the robbery, including testimony about Rendon’s role

in the robbery and cell phone records that showed Rendon’s cell phone was

moving around town and placing calls near the time of the robbery. Therefore,

Rendon has not shown the outcome of his trial would have been different if Treanor

had testified, and we reject Rendon’s claim that Kepes was ineffective for failing to

present Treanor as an alibi witness.

         B. Impeachment of State’s Witnesses

         Second, Rendon argues Kepes was ineffective for failing to properly

impeach the State’s witnesses.         Specifically, Rendon argues Kepes missed

several opportunities to undermine the credibility of Thompson, Moore, and Jacari,

the witnesses who admitted to participating in the robbery and testified against

Rendon.

         All three witnesses were extensively cross-examined at trial, by both Kepes

and co-defendant Benson’s attorney. The jury was aware all three witnesses

admitted to participating in the armed robbery and were testifying against Rendon

as part of their favorable plea agreements. The fact Kepes did not raise the

witnesses’ prior convictions was unlikely to change the outcome considering they

already admitted at trial to participating in the robbery and burglary—serious

crimes on their own. Rendon also faults Kepes for not questioning Thompson

about feeling “double-crossed” by Rendon as a motivation for Thompson’s

testimony; however, as the district court noted, Thompson was apparently upset

Rendon did not use his proceeds from the robbery to purchase drugs for

Thompson to sell, so this line of questioning would be unlikely to help Rendon at

trial.
                                         8


       Rendon raises several other lesser inconsistencies Kepes did not use for

impeachment at trial. However, Kepes and Benson’s counsel already impeached

the witnesses at trial. Kepes testified to concern about “beating a dead horse” by

spending more time on impeachment, which could lead to jurors “growing tired and

frustrated” and the defense “look[ing] weak.” “Miscalculated trial strategies and

mere mistakes in judgment normally do not rise to the level of ineffective

assistance of counsel.”    Ledezma, 626 N.W.2d at 143.         Furthermore, other

evidence corroborates Rendon’s role in the robbery, including cell phone records

showing communications between Rendon and the witnesses, a vehicle matching

Rendon’s vehicle being near the robbery, and testimony that Rendon owed a

“considerable amount” in rent at the time of the robbery. We do not find Kepes

provided ineffective assistance or prejudice resulted from not attempting further

impeachment of the State’s witnesses, and we reject Rendon’s ineffective-

assistance claim.

       C. Cumulative Prejudice

       Finally, Rendon argues the cumulative effect of Kepes’s errors in failing to

present Treanor as an alibi witness and failing to further impeach the State’s

witnesses shows he suffered prejudice. See State v. Clay, 824 N.W.2d 488, 500

(Iowa 2012) (stating Iowa looks at “the cumulative effect of counsel’s errors to

determine whether the defendant satisfied the prejudice prong”). As stated above,

we do not find Kepes provided ineffective assistance in any of Rendon’s

ineffective-assistance claims.   See id. at 501 (stating we look at cumulative

prejudice only if the applicant establishes counsel was ineffective in more than one

claim). Even if we assume Kepes was ineffective, the cumulative effect of those
                                         9


errors—for reasons explained above—does not undermine our confidence in the

outcome when considering the record as a whole.

IV. Conclusion

      We reject Rendon’s claims that his trial counsel was ineffective for failing to

present an alibi witness or for failing to further impeach the State’s witnesses. We

also find no cumulative prejudice resulted from these claims of ineffective

assistance.

      AFFIRMED.